Citation Nr: 0307751	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  95-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for post-traumatic stress disorder, for the period 
prior to March 23, 1998.

2.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder, for the period on 
and subsequent to March 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1968 to April 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Montgomery, Alabama, Regional Office which, in part, 
confirmed a 10 percent evaluation for post-traumatic stress 
disorder.  A November 1998 "Travel Board" hearing was held 
before the undersigned Board Member.  In April 1999, the 
Board remanded said appellate issue to the Montgomery 
Regional Office for additional evidentiary development.

By a September 2000 rating decision, the Montgomery Regional 
Office increased the evaluation for post-traumatic stress 
disorder from 10 percent to 50 percent, effective March 23, 
1998.  Jurisdiction over the case was subsequently 
transferred to the Atlanta, Georgia, Regional Office.  In 
October 2002, the Board reframed the disability rating issue 
on appeal as entitlement to an increased rating in excess of 
10 percent for post- traumatic stress disorder, for the 
period prior to March 23, 1998, (the most recent reopened 
claim for an increase was filed in November 1997) and 
entitlement to an increased rating in excess of 50 percent 
for post-traumatic stress disorder, for the period on and 
subsequent to March 23, 1998; and remanded the case to the 
Atlanta, Georgia, Regional Office for additional procedural 
development.  See also AB v. Brown, 6 Vet. App. 35 (1993).  

Subsequently, jurisdiction over the case was subsequently 
transferred to the Los Angeles, California, Regional Office 
(RO).  In January 2003, a videoconference "Travel Board" 
hearing was held before the undersigned Board Member.  An 
earlier Travel Board decision was held in Montgomery, 
Alabama.

The case is now ready for the Board's final appellate 
determination on said post-traumatic stress disorder 
disability rating appellate issues.  To the extent there may 
be a claim for a total rating based on individual 
unemployability, it has not been adjudicated and is not 
before the Board.  If he desires to file such claim, or if it 
is otherwise raised by the record, initial consideration by 
the RO is appropriate.


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder, for the periods prior to, on, and subsequent to 
March 23, 1998, has been manifested primarily by complaints 
of irritability, hypervigilance, startle reaction, 
nightmares, anxiety, flashbacks, anger control/impulsivity 
difficulties, depression, sleep difficulties, and associated 
symptomatology.  He remains appropriately attired, well-
oriented, alert, and cooperative with essentially intact 
cognitive functioning.  Diagnoses have included severe post-
traumatic stress disorder.  

2.  It is at least as likely as not that appellant's post-
traumatic stress disorder, for the periods prior to, on, and 
subsequent to March 23, 1998, has resulted in occupational 
and social impairment more nearly reflective of severe, not 
total, occupational and social impairment with deficiencies 
in most areas.  

3.  Appellant's post-traumatic stress disorder, for the 
periods prior to, on and subsequent to March 23, 1998, has 
not more nearly resulted in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  



CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but no 
more, for appellant's post-traumatic stress disorder, for the 
periods prior to, on, and subsequent to March 23, 1998 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (effective subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West 2002); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim was obviously not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed, particularly in 
light of the partial allowance of the issue on appeal by the 
Board's decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
psychiatric disability issue on appeal over the years are 
documented in the medical evidence.  Additionally, numerous 
relevant VA psychiatric treatment records have also been 
associated with the claims folder.  Pursuant to the Board's 
April 1999 remand, additional VA clinical records from 
various states were sought and obtained to the extent of 
their availability; and a VA psychiatric examination and 
social and industrial survey were conducted in October 1999.  
Said VA examination and clinical records are sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected psychiatric disability 
during the periods in question, provide a clear picture of 
all relevant symptoms and findings, and included assignment 
of scores on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  Although pursuant to 
remand, Social Security Administration records were sought, 
none proved available.  See appellant's April 1999 written 
statement.  Although during the recent videoconference 
"Travel Board" hearing, appellant indicated that certain 
Indiana VA clinical records dated in 1991-1992 were not 
obtained, said clinical records do not appear material in 
rating the disability at issue, since those records are dated 
prior to the appellate periods at issue (See appellant's 
claim for an increased rating for post-traumatic stress 
disorder dated and received in November 1997).  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examination and treatment reports.  In addition, appellant 
was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant clinical 
evidence, laws and regulations, and a detailed explanation of 
the rationale for said adverse rating decision.  Furthermore, 
the Board's April 1999 remand, April 1999 RO correspondence, 
and an April 2002 Supplemental Statement of the Case advised 
appellant of the Veterans Claims Assistance Act of 2000 and 
its applicability and as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the issues on 
appeal, particularly in light of the partial allowance of the 
appeal by the Board's decision herein.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 38 C.F.R. §§ 4.125-130 
(2000).  Section 4.132 has been redesignated as § 4.130.  The 
amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
These provisions apply to this case.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  A 10 percent rating requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130.

Appellant's service records indicate that he was assigned to 
a field artillery battalion in Vietnam during 1969.  On March 
1994 VA psychiatric examination, appellant reported working 
as an electrician in numerous jobs and frequently moving 
around from state to state.  Clinically, post-traumatic 
stress disorder symptomatology included nightmares and 
flashbacks.  Mood was depressed.  Moderate to severe post-
traumatic stress disorder with depression was assessed.  An 
August 1994 rating decision granted service connection and 
assigned a 10 percent evaluation for post-traumatic stress 
disorder, effective May 17, 1993.  

With respect to the pertinent period prior to March 23, 1998, 
VA outpatient treatment records reveal that in August 1995, 
appellant reportedly was planning to move.  He reported 
improvement of depression and anxiety since being on Prozac.  
It was noted, however, that his post-traumatic stress 
disorder problems remained untreated as he kept moving around 
the country avoiding dealing with consistent psychotherapy.  
He had no suicidal ideation or cognitive deficits, but was 
very hypervigilant and complained of Vietnam intrusive 
thoughts.  He appeared quite verbal, friendly, and 
cooperative, but very anxious.  Mood appeared good without 
depression.  Significantly, it was noted that post-traumatic 
stress disorder symptoms appeared severe and chronic.  

In October 1995, appellant's complaints included sleep 
difficulties, anxiety, paranoia, social alienation, 
hypervigilance, occasional loss of control difficulties, and 
frustration intolerance.  He acknowledged drinking heavily 
when out of medication or due to anxiety; occasionally taking 
nonprescribed Valium or "speed"; and having a past history 
of drug abuse after returning from Vietnam.  Post-traumatic 
stress disorder and alcohol/amphetamine/sedative abuse were 
assessed.  In November 1995, appellant stated that he was 
functioning well.  However, he reportedly needed Restoril at 
night for nightmares and had daytime flashbacks and 
irritability.  He reportedly had been divorced four times, 
currently lived with an aunt and uncle, was employed as an 
electrical engineer, and moved very frequently about every 8-
12 months to deal with increased agitation.  Clinically, he 
appeared alert, correctly oriented, and cooperative with 
normal speech.  Affect was blunted and mood was described as 
"okay."  Cognitive functions were intact without 
psychotic/suicidal ideation or thought disorder.  In March 
1996, appellant reported functioning well in a new job.  His 
complaints included increased nightmares.  

VA outpatient treatment records reveal that in August 1997, 
appellant appeared anxious and irritable, but with 
appropriate affect.  He was alert and correctly oriented with 
intact cognition and judgment.  The impression was "mild to 
moderate depression without suicidal ideas with predominant 
mood of irritability in the background of historically 
bipolar affective disorder II and very few mild PTSD 
symptoms."  Bipolar affective disorder II was diagnosed with 
a GAF scale score of 70-80 assigned.  A Depakote bipolar 
depressed study was instituted, but appellant was dropped 
from the study in November 1997 due to "nonresponse."  In 
November 1997, it was noted that appellant had been receiving 
a placebo while participating in a randomized double blind 
Depakote trial.  Significantly, he had exhibited moderate to 
severe depressive symptoms, including lack of 
energy/concentration, irritability, and impulsivity, in the 
absence of any manic/hypomanic features.  In February 1998, 
appellant had anxiety and depression; and post-traumatic 
stress disorder was assessed.  

With respect to the period on and subsequent to March 23, 
1998, VA outpatient treatment records reveal that on March 
23, 1998, appellant had reportedly been doing "okay" 
emotionally until recently.  He reportedly had suicidal 
thoughts, nightmares, war-related flashbacks, poor anger 
control, and was easily irritable.  He was appropriately 
dressed, alert, coherent, and oriented, but anxious.  Post-
traumatic stress disorder was assessed with a GAF scale score 
of 50 assigned.

VA outpatient treatment records reveal that in June 1998, 
appellant's complaints included problems with interpersonal 
relationships, anger control, flashbacks, nightmares, 
depression, retaining employment, and low back pain.  He last 
worked several months ago; and was living with a cousin in a 
mobile home.  Post-traumatic stress disorder with depression 
and sleep problems was diagnosed with a GAF scale score of 48 
assigned.  In July 1998, it was reported that appellant's 
aunt had recently died and he had unresolved grief reaction.  
In December 1998, it was noted that appellant had recently 
been terminated from his job with an electric company.  A 
social worker discussed the need for appellant to receive 
post-traumatic stress disorder treatment; and a GAF scale 
score of 48 was assigned.  In February 1999, appellant 
reported having attempted to work at several different jobs, 
but that he would have conflicts with co-workers or his 
supervisors.  It was noted that he had "PTSD problems of 
anger, sleep problems, flashbacks, problems in 
relationships."

On October 1999 VA psychiatric examination, appellant's 
complaints included depression, episodes of Vietnam 
flashbacks and nightmares occurring at least weekly, suicidal 
ideation, startle reaction, hypervigilance, interpersonal 
relationship difficulties, and self-isolation.  The examiner 
noted that although in the past, a possible bipolar disorder 
had been suspected, it had not been maintained as a 
diagnosis; and that review of the records did not indicate 
that the diagnostic criteria for bipolar disorder were met.  
Clinically, appellant was alert, oriented, and casually 
dressed but inadequately groomed for the occasion.  Affect 
was anxious and mood dysphoric.  Speech was normal.  He 
displayed mild psychomotor agitation and was easily startled 
by outside noises.  It was noted that although he was 
paranoid about others and particularly the government, he did 
not exhibit psychotic delusions/hallucinations or 
obsessive/compulsive disorders.  Cognitively, he was able to 
perform basic mathematical computations, although unable to 
concentrate on series of calculations.  Although he could 
recall five numbers in sequence forward, he could only 
concentrate on three in reverse.  Ability to abstract was 
appropriate and insight/judgment were fair.  Post-traumatic 
stress disorder was diagnosed with a current GAF scale score 
of 45 assigned.  The examiner opined that post-traumatic 
stress disorder was the sole cause for appellant's 
psychiatric dysfunction involving social, occupational, and 
marital impairment.  

An October 1999 VA social and industrial survey revealed that 
appellant's employment with an electrical maintenance 
department had been terminated two months ago, after arguing 
with his supervisor.  

The evidentiary record reveals that appellant's psychiatric 
disorder symptoms have been clinically described as rather 
severe in August 1995 and November 1997 VA outpatient 
treatment records, and more recent GAF Scale scores of 45-50 
in the late 1990's have been assigned, more nearly indicative 
of a severe degree of psychiatric impairment.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

Additionally, the clinical records indicate that appellant 
has anxiety, depression, and post-traumatic stress disorder 
symptomatology such as nightmares; and apparently has been 
substantially affected by marital and other interpersonal 
relationship problems.  The Board has also considered 
appellant's testimony at hearings on appeal, which appears 
consistent with an August 1995 clinical notation of record 
suggesting that appellant avoids dealing with his psychiatric 
difficulties by moving about the country, which prevents 
consistent psychotherapy.  With resolution of all reasonable 
doubt in appellant's favor, the Board finds that for the 
periods in question, the GAF scores, particularly the 45-50 
GAF scores, as well as the other clinical findings indicative 
of severe psychiatric impairment, more nearly approximate the 
criteria for severe occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
and mood.  Thus, for the aforestated reasons, the Board 
concludes that it is at least as likely as not that his 
psychiatric disability more nearly approximated the criteria 
for a 70 percent rating, for the periods in question.  

However, an evaluation in excess of 70 percent for the 
psychiatric disability would not be warranted, since neither 
the GAF scores nor the other clinical findings indicate that 
appellant's service-connected psychiatric disability resulted 
in total occupational and social impairment during either 
period in question.  In particular, the clinical records do 
not reveal symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name (the criteria for a 100 percent 
schedular rating for mental illness).  Significantly, 
although appellant was apparently living under self-isolating 
circumstances and frequently moved about the country, there 
was no indication of an inability to engage in activities of 
daily living; and he did not display any bizarre behavior.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented or 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).  


ORDER

An increased evaluation of 70 percent, but not 100 percent, 
for post-traumatic stress disorder, for the period prior, and 
on and subsequent, to March 23, 1998 is granted, subject to 
the applicable provisions governing payment of monetary 
awards.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

